Exhibit 10.5
 
Employment Agreement
 
This Employment Agreement (the “Agreement”) is made and entered into as of June
25, 2013, by and between W. Phillip Marcum (the “Executive”) and Recovery
Energy, Inc., a Nevada corporation (the “Company”).
 
WHEREAS, the Company desires to employ the Executive on the terms and conditions
set forth herein; and
 
WHEREAS, the Executive desires to be employed by the Company on such terms and
conditions.
 
NOW, THEREFORE, in consideration of the mutual covenants, promises and
obligations set forth herein, the parties agree as follows:
 
1.      Term. The Executive’s employment hereunder shall be effective as of
January 1, 2013 (the “Effective Date”) and shall continue until the third
anniversary thereof, unless terminated earlier pursuant to Section 5 of this
Agreement. The period during which the Executive is employed by the Company
hereunder is hereinafter referred to as the “Employment Term.”
 
2.      Position and Duties.
 
2.1        Position. During the Employment Term, the Executive shall serve as
the Chief Executive Officer of the Company, reporting to the board of directors
of the Company (the “Board”). In such position, the Executive shall have such
duties, authority and responsibility as shall be determined from time to time by
the Board, which duties, authority and responsibility are consistent with the
Executive’s position.
 
2.2        Duties. During the Employment Term, the Executive shall devote
substantially all of his business time and attention to the performance of the
Executive’s duties hereunder and will not engage in any other business,
profession or occupation for compensation or otherwise which would conflict or
interfere with the performance of such services either directly or indirectly
without the prior written consent of the Board. Notwithstanding the foregoing,
the Executive will be permitted to (a) with the prior written consent of the
Board which consent will not be unreasonably withheld or delayed  act or serve
as a director, trustee, committee member or principal of any type of business,
civic or charitable organization as long as such activities are disclosed in
writing to the Board in accordance with the Company’s Code of Business Conduct
and Ethics, and (b) purchase or own less than five percent (5%) of the publicly
traded securities of any corporation; provided that, such ownership represents a
passive investment and that the Executive is not a controlling person of, or a
member of a group that controls, such corporation; provided further that, the
activities described in clauses (a) and (b) do not interfere with the
performance of the Executive’s duties and responsibilities to the Company as
provided hereunder.
 
3.      Place of Performance. The principal place of Executive’s employment
shall be the Company’s principal executive office currently located in Denver,
Colorado; provided that, the Executive may be required to travel on Company
business during the Employment Term.
 
 
 

--------------------------------------------------------------------------------

 
4.      Compensation.
 
4.1        Base Salary. The Company shall pay the Executive an annual base
salary of $220,000 annually, $150,000 of which will be payable in periodic
installments in accordance with the Company’s regular payroll practices, and
$70,000 of which will be paid in lump sum at the end of the then-current fiscal
year, or, in the sole discretion of the Board, prorated over the one year period
upon completion of a financing. The Executive’s base salary shall be reviewed at
least annually by the Board and the Board may, but shall not be required to,
increase the base salary during the Employment Term. The Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as “Base
Salary”.
 
4.2        Annual Bonus.
 
(a)       For each complete fiscal year of the Employment Term, the Executive
shall have the opportunity to earn an annual bonus (the “Annual Bonus”) equal to
50% of Base Salary (the “Target Bonus”), as in effect at the beginning of the
applicable fiscal year, based on achievement of annual target performance goals
established by the Compensation Committee of the Board (the “Compensation
Committee”), which may include targets related to the Company’s earnings before
interest, taxes, depreciation and amortization, hydrocarbon production level,
and hydrocarbon reserve amounts.
 
(b)       The Annual Bonus, if any, will be paid within two and a half (2 1/2)
months after the end of the applicable fiscal year.
 
(c)       Except as otherwise provided in Section 5, in order to be eligible to
receive an Annual Bonus, the Executive must be employed by the Company on the
last day of the applicable fiscal year/date that Annual Bonuses are paid.
 
4.3        Equity Awards. In consideration of the Executive entering into this
Agreement, subject to approval by the shareholders of the Company, the Company
has granted the following equity awards to the Executive pursuant to the
Recovery Energy, Inc. 2012 Equity Incentive Plan (the “Plan”): 300,000 stock
options with a fair market value exercise price (as defined in the Plan) with
one-third vesting immediately and two-thirds vesting in two annual installments
on each of the next two anniversaries of the grant date.  Such stock options
will vest 100% upon a termination of employment by the Company without Cause (as
defined in Section 5 below), by the Executive for Good Reason (as defined in
Section 5 below), upon a Change of Control (as defined in Section 5 below) of
the Company or upon the death or Disability (as defined in Section 5 below) of
Executive, provided that such vesting shall be subject to approval by the
shareholders of the Company. All other terms and conditions of such awards shall
be governed by the terms and conditions of the Plan and the applicable award
agreements. In the event that the condition of approval by the shareholders of
the Company is not satisfied, or is otherwise delayed in a manner that affects
in any way the economic benefit of the stock option award contemplated herein,
then the Company shall negotiate in good faith with Executive to modify the
stock award, or provide other consideration, that will restore the full economic
benefit of the contemplated award.
 
4.4        Fringe Benefits and Perquisites. During the Employment Term, the
Executive shall be entitled to fringe benefits and perquisites consistent with
the practices of the Company, and to the extent the Company provides similar
benefits or perquisites (or both) to similarly situated executives of the
Company.
 
4.5        Employee Benefits. During the Employment Term, the Executive shall be
entitled to participate in all employee benefit plans, practices and programs
maintained by the Company, as in effect from time to time (collectively,
“Employee Benefit Plans”), to the extent consistent with applicable law and the
terms of the applicable Employee Benefit Plans. The Company reserves the right
to amend or cancel any Employee Benefit Plans at any time in its sole
discretion, subject to the terms of such Employee Benefit Plan and applicable
law.
 
 
2

--------------------------------------------------------------------------------

 
 
4.6        Business Expenses. The Executive shall be entitled to reimbursement
for all reasonable and necessary out-of-pocket business, entertainment and
travel expenses incurred by the Executive in connection with the performance of
the Executive’s duties hereunder in accordance with the Company’s expense
reimbursement policies and procedures.
 
4.7        Indemnification.
 
(a)       In the event that the Executive is made a party or threatened to be
made a party to any action, suit, or proceeding, whether civil, criminal,
administrative or investigative (a “Proceeding”), other than any Proceeding
initiated by the Executive or the Company related to any contest or dispute
between the Executive and the Company or any of its affiliates with respect to
this Agreement or the Executive’s employment hereunder, by reason of the fact
that the Executive is or was a director or officer of the Company, or any
affiliate of the Company, or is or was serving at the request of the Company as
a director, officer, member, employee or agent of another corporation or a
partnership, joint venture, trust or other enterprise, the Executive shall be
indemnified and held harmless by the Company to the fullest extent applicable to
any other officer or director of the Company/to the maximum extent permitted
under applicable law from and against any liabilities, costs, claims and
expenses, including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees). Costs and expenses incurred by the Executive in
defense of such Proceeding (including attorneys’ fees) shall be paid by the
Company in advance of the final disposition of such litigation upon receipt by
the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on behalf of the Executive to repay the amounts
so paid if it shall ultimately be determined that the Executive is not entitled
to be indemnified by the Company under this Agreement.
 
4.8        Clawback Provisions. Notwithstanding any other provisions in this
Agreement to the contrary, any incentive-based compensation, or any other
compensation, paid to the Executive pursuant to this Agreement or any other
agreement or arrangement with the Company which is subject to recovery under any
law, government regulation or stock exchange listing requirement, will be
subject to such deductions and clawback as may be required to be made pursuant
to such law, government regulation or stock exchange listing requirement (or any
policy adopted by the Company pursuant to any such law, government regulation or
stock exchange listing requirement).
 
5.      Termination of Employment. The Employment Term and the Executive’s
employment hereunder may be terminated by either the Company or the Executive at
any time and for any reason; provided that, unless otherwise provided herein,
either party shall be required to give the other party at least thirty (30) days
advance written notice of any termination of the Executive’s employment. Upon
termination of the Executive’s employment during the Employment Term, the
Executive shall be entitled to the compensation and benefits described in this
Section 5 and shall have no further rights to any compensation or any other
benefits from the Company or any of its affiliates.
 
 
3

--------------------------------------------------------------------------------

 
 
5.1        Expiration of the Term, for Cause or Without Good Reason.
 
(a)       If the Executive’s employment is terminated by the Company for Cause
or by the Executive without Good Reason, the Executive shall be entitled to
receive:
 

 
(i)
any accrued but unpaid Base Salary and accrued but unused vacation which shall
be paid on the pay date immediately following the Termination Date (as defined
below) in accordance with the Company’s customary payroll procedures;
       
(ii)
reimbursement for unreimbursed business expenses properly incurred by the
Executive, which shall be subject to and paid in accordance with the Company’s
expense reimbursement policy; and
       
(iii)
such employee benefits (including equity compensation), if any, as to which the
Executive may be entitled under the Company’s employee benefit plans as of the
Termination Date; provided that, in no event shall the Executive be entitled to
any payments in the nature of severance or termination payments except as
specifically provided herein.

 
Items 5.1(a)(i) through 5.1(a)(iii) are referred to herein collectively as the
“Accrued Amounts”.
 
(b)       For purposes of this Agreement, “Cause” shall mean (a) the willful and
continued failure by Executive to substantially perform the duties specified in
the employment agreement or that are reasonably requested by the Board as
documented in writing to Executive; (b) Executive’s willful and continued
disregard of his material duties or willful and continued failure to act, where
such action would be in the ordinary course of the Executive’s duties; (c) the
willful and continued failure by Executive to observe material Company policies
generally applicable to executives of the Company; (d) gross negligence or
willful misconduct by Executive in the performance of his duties; (e) the
commission by Executive of any act of fraud, theft, financial dishonesty or
self-dealing with respect to the Company or any of its affiliates, or any felony
or criminal act involving moral turpitude; (f) the material breach by Executive
of the employment agreement or any other agreement or contract with the Company;
(g) chronic absenteeism; or (h) the continued commission of material violations
of state or federal law relating to the workplace environment (including,
without limitation, laws relating to sexual harassment or age, sex or other
prohibited discrimination) by Executive.
 
(c)       For purposes of this Agreement, “Good Reason” shall mean (a) the
failure by the Company to pay Executive any amount due under the employment
agreement; (b) a material reduction in the job duties or job description of
Executive without Executive’s consent; or (c) any reassignment of Executive to a
location which is outside a 20-mile radius from the Company’s current location
without the consent of Executive.
 
5.2        Without Cause or for Good Reason. In the event the Employment Term
and the Executive’s employment hereunder is terminated by the Executive for Good
Reason or by the Company without Cause, the Executive shall be entitled to
receive the Accrued Amounts and subject to the Executive’s compliance with
Section 7 of this Agreement and his execution of a release of claims in favor of
the Company, its affiliates and their respective officers and directors in a
form provided by the Company (the “Release”), the Executive shall be entitled to
receive the following:
 
(a)       continued Base Salary for one year following the Termination Date
payable in equal installments in accordance with the Company’s normal payroll
practices, but no less frequently than monthly, which shall commence within
fifteen (15) days following the Termination Date; provided that the first
installment payment shall include all amounts of Base Salary that would
otherwise have been paid to the Executive during the period beginning on the
Termination Date and ending on the first payment date if no delay had been
imposed; and
 
 
4

--------------------------------------------------------------------------------

 
 
(b)       vesting of any outstanding equity awards pursuant to Section 4.3
wbove, and otherwise in accordance with the terms of the Plan and the applicable
award agreements.
 
5.3        Death or Disability.
 
(a)       The Executive’s employment hereunder shall terminate automatically
upon the Executive’s death or Disability during the Employment Term, and the
Company may terminate the Executive’s employment on account of the Executive’s
Disability.
 
(b)       If the Executive’s employment is terminated during the Employment Term
on account of the Executive’s death or Disability, the Executive (or the
Executive’s estate and/or beneficiaries, as the case may be) shall be entitled
to receive the following:
 

 
(i)
the Accrued Amounts; and
       
(ii)
vesting of any outstanding equity awards pursuant to Section 4.3 above, and
otherwise in accordance with the terms of the Plan and the applicable award
agreements.

 
(c)       For purposes of this Agreement, “Disability” shall mean the
Executive’s inability, due to physical or mental incapacity, to substantially
perform his duties and responsibilities under this Agreement for one hundred
eighty (180) days out of any three hundred sixty-five (365) day period or one
hundred twenty (120) consecutive days. Any question as to the existence of the
Executive’s Disability as to which the Executive and the Company cannot agree
shall be determined in writing by a qualified independent physician mutually
acceptable to the Executive and the Company. If the Executive and the Company
cannot agree as to a qualified independent physician, each shall appoint such a
physician and those two physicians shall select a third who shall make such
determination in writing. The determination of Disability made in writing to the
Company and the Executive shall be final and conclusive for all purposes of this
Agreement.
 
5.4        Change in Control Termination.
 
(a)       Notwithstanding any other provision contained herein, if the
Executive’s employment hereunder is terminated by the Executive for Good Reason
or by the Company without Cause (other than on account of the Executive’s death
or Disability), in each case within twelve (12) months following a Change in
Control, the Executive shall be entitled to receive the Accrued Amounts and
subject to the Executive’s compliance with Section 7 of this Agreement and his
execution of a Release, the Executive shall be entitled to receive the
following:
 

 
(i)
continued Base Salary for one year following the Termination Date payable in
equal installments in accordance with the Company’s normal payroll practices,
but no less frequently than monthly, which shall commence within fifteen (15)
days following the Termination Date; provided that the first installment payment
shall include all amounts of Base Salary that would otherwise have been paid to
the Executive during the period beginning on the Termination Date and ending on
the first payment date if no delay had been imposed; and
       
(ii)
vesting of any outstanding equity awards pursuant to Section 4.3 wbove, and
otherwise in accordance with the terms of the Plan and the applicable award
agreements.



 
5

--------------------------------------------------------------------------------

 
 
(b)       For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following:
 

 
(i)
one person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of such corporation; provided that, a Change in Control shall not
occur if any person (or more than one person acting as a group) owns more than
50% of the total fair market value or total voting power of the Company’s stock
and acquires additional stock;
       
(ii)
one person (or more than one person acting as a group) acquires (or has acquired
during the twelve-month period ending on the date of the most recent
acquisition) ownership of the Company’s stock possessing 30% or more of the
total voting power of the stock of such corporation;
       
(iii)
a majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or
       
(iv)
the sale of all or substantially all of the Company’s assets.



 
Notwithstanding the foregoing, a Change in Control shall not occur unless such
transaction constitutes a change in the ownership of the Company, a change in
effective control of the Company, or a change in the ownership of a substantial
portion of the Company’s assets under Section 409A of the Internal Revenue Code.
 
5.5        Notice of Termination. Any termination of the Executive’s employment
hereunder by the Company or by the Executive during the Employment Term (other
than termination pursuant to Section 5.3 on account of the Executive’s death)
shall be communicated by written notice of termination (“Notice of Termination”)
to the other party hereto in accordance with Section 17. The Notice of
Termination shall specify:
 
(a)       The termination provision of this Agreement relied upon;
 
(b)       To the extent applicable, the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated; and
 
(c)       The applicable Termination Date.
 
5.6      Termination Date. The Executive’s Termination Date shall be:
 
(a)       If the Executive’s employment hereunder terminates on account of the
Executive’s death, the date of the Executive’s death;
 
 
6

--------------------------------------------------------------------------------

 
 
(b)       If the Executive’s employment hereunder is terminated on account of
the Executive’s Disability, the date that it is determined that the Executive
has a Disability;
 
(c)       If the Company terminates the Executive’s employment hereunder for
Cause, the date the Notice of Termination is delivered to the Executive;
 
(d)       If the Company terminates the Executive’s employment hereunder without
Cause, the date specified in the Notice of Termination, which shall be no less
than 30 days following the date on which the Notice of Termination is delivered;
 
(e)       If the Executive terminates his employment hereunder with or without
Good Reason, the date specified in the Executive’s Notice of Termination, which
shall be no less than 30 days following the date on which the Notice of
Termination is delivered; and
 
(f)       If the Executive’s employment hereunder terminates because either
party provides notice of non-renewal pursuant to Section 1, the Renewal Date
immediately following the date on which the applicable party delivers notice of
non-renewal.
 
Notwithstanding anything contained herein, the Termination Date shall not occur
until the date on which the Executive incurs a “separation from service” within
the meaning of Section 409A.
 
5.7        Resignation of All Other Positions. Upon termination of the
Executive’s employment hereunder for any reason, the Executive agrees to resign,
effective on the Termination Date/shall be deemed to have resigned from all
positions that the Executive holds as an officer or member of the Board (or a
committee thereof) of the Company or any of its affiliates.
 
5.8        Section 280G .
 
(a)       If any of the payments or benefits received or to be received by the
Executive (including, without limitation, any payment or benefits received in
connection with a Change in Control or the Executive’s termination of
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement, or otherwise) (all such payments collectively referred
to herein as the “280G Payments”) constitute “parachute payments” within the
meaning of Section 280G of the Code and would, but for this Section 5.8, be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then such 280G Payments shall be reduced or otherwise modified in a
manner determined by the Company (by the minimum possible amounts) that is
consistent with the requirements of Section 409A of the Code until no amount
payable to the Executive will be subject to the Excise Tax. If two economically
equivalent amounts are subject to reduction but are payable at different times,
the amounts shall be reduced (but not below zero) on a pro rata basis.
 
(b)       All calculations and determinations under this Section 5.8 shall be
made by an independent accounting firm or independent tax counsel appointed by
the Company (the “Tax Counsel”) whose determinations shall be conclusive and
binding on the Company and the Executive for all purposes. For purposes of
making the calculations and determinations required by this Section 5.8, the Tax
Counsel may rely on reasonable, good faith assumptions and approximations
concerning the application of Section 280G and Section 4999 of the Code. The
Company and the Executive shall furnish the Tax Counsel with such information
and documents as the Tax Counsel may reasonably request in order to make its
determinations under this Section 5.8. The Company shall bear all costs the Tax
Counsel may reasonably incur in connection with its services.
 
 
7

--------------------------------------------------------------------------------

 
 
6.      Cooperation. The parties agree that certain matters in which the
Executive will be involved during the Employment Term may necessitate the
Executive’s cooperation in the future. Accordingly, following the termination of
the Executive’s employment for any reason, to the extent reasonably requested by
the Board, the Executive shall cooperate with the Company in connection with
matters arising out of the Executive’s service to the Company; provided that,
the Company shall make reasonable efforts to minimize disruption of the
Executive’s other activities. The Company shall reimburse the Executive for
reasonable expenses incurred in connection with such cooperation and, to the
extent that the Executive is required to spend substantial time on such matters,
the Company shall compensate the Executive at an hourly rate based on the
Executive’s Base Salary on the Termination Date.
 
7.      Confidential Information. The Executive understands and acknowledges
that during the Employment Term, he will have access to and learn about
Confidential Information, as defined below.
 
7.1        Confidential Information Defined.
 
For purposes of this Agreement, “Confidential Information” includes, but is not
limited to, any information heretofore or hereafter acquired, developed or used
by the Company relating to geological, geophysical, economic, financial or
management aspects of the business, operations, properties or prospects of the
Company whether oral or in written form, whether or not included in the
Company’s business records, but shall exclude any information which (A) is or
has become part of common knowledge or understanding in the oil and gas industry
or otherwise in the public domain (other than from disclosure by Executive in
violation of this Agreement or any other confidentiality agreement with the
Company); (B) was rightfully in the possession of Executive, as shown by
Executive’s records, prior to the date of this Agreement and which is not
directly applicable to the business of the Company or any of its properties or
assets; (C) is lawfully acquired by Executive after the Term from any third
party not bound by an obligation of confidence to the disclosing party; or (D)
is independently developed by or for Executive after the Term without using the
Confidential Information of the Company; provided, however, that Executive shall
provide to the Company copies of all information described in clause (B) to the
extent reasonably requested by the Company. Notwithstanding the foregoing, this
Section 7 shall not be applicable to the extent (1) Executive is required to
testify in a judicial or regulatory proceeding pursuant to the order of a judge
or administrative law judge after Executive requests that such Confidential
Information be preserved, or (2) Executive receives a valid and effective
subpoena, interrogatory or other legally enforceable request for information in
connection with a judicial process; provided, however, that if and when such a
disclosure is required pursuant to clause (1) or (2) above, Executive shall
promptly provide the Company with notice of such requirement, so that the
Company may (x) seek a protective order or other remedy (including, without
limitation, participation in any proceeding), or (y) waive compliance with the
terms of this Agreement in the Company’s sole discretion (but such waiver will
be limited to the Confidential Information required to be disclosed). Executive
shall be entitled to furnish only such Confidential Information as Executive is
advised by legal counsel that he is legally required to disclose and will use
commercially reasonable efforts to obtain confidential treatment of any and all
Confidential Information disclosed.
 
The Executive understands that the above list is not exhaustive, and that
Confidential Information also includes other information that is marked or
otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used.
 
The Executive understands and agrees that Confidential Information includes
information developed by him in the course of his employment by the Company as
if the Company furnished the same Confidential Information to the Executive in
the first instance. Confidential Information shall not include information that
is generally available to and known by the public at the time of disclosure to
the Executive; provided that, such disclosure is through no direct or indirect
fault of the Executive or person(s) acting on the Executive’s behalf.
 
 
8

--------------------------------------------------------------------------------

 
 
7.2        Disclosure and Use Restrictions.
 
The Executive agrees and covenants: (i) to treat all Confidential Information as
strictly confidential; (ii) not to directly or indirectly disclose, publish,
communicate or make available Confidential Information, or allow it to be
disclosed, published, communicated or made available, in whole or part, to any
entity or person whatsoever (including other employees of the Company) not
having a need to know and authority to know and use the Confidential Information
in connection with the business of the Company and, in any event, not to anyone
outside of the direct employ of the Company except as required in the
performance of the Executive’s authorized employment duties to the Company or
with the prior consent of the Board acting on behalf of the Company in each
instance (and then, such disclosure shall be made only within the limits and to
the extent of such duties or consent); and (iii) not to access or use any
Confidential Information, and not to copy any documents, records, files, media
or other resources containing any Confidential Information, or remove any such
documents, records, files, media or other resources from the premises or control
of the Company, except as required in the performance of the Executive’s
authorized employment duties to the Company or with the prior consent of the
Board acting on behalf of the Company in each instance (and then, such
disclosure shall be made only within the limits and to the extent of such duties
or consent). Nothing herein shall be construed to prevent disclosure of
Confidential Information as may be required by applicable law or regulation, or
pursuant to the valid order of a court of competent jurisdiction or an
authorized government agency, provided that the disclosure does not exceed the
extent of disclosure required by such law, regulation or order. The Executive
shall promptly provide written notice of any such order to the Board.
 
The Executive understands and acknowledges that his obligations under this
Agreement with regard to any particular Confidential Information shall commence
immediately upon the Executive first having access to such Confidential
Information (whether before or after he begins employment by the Company) and
shall continue during and after his employment by the Company until such time as
such Confidential Information has become public knowledge other than as a result
of the Executive’s breach of this Agreement or breach by those acting in concert
with the Executive or on the Executive’s behalf.
 
8.      Remedies. In the event of a breach or threatened breach by the Executive
of Section 7 of this Agreement, the Executive hereby consents and agrees that
the Company shall be entitled to seek, in addition to other available remedies,
a temporary or permanent injunction or other equitable relief against such
breach or threatened breach from any court of competent jurisdiction, without
the necessity of showing any actual damages or that money damages would not
afford an adequate remedy, and without the necessity of posting any bond or
other security. The aforementioned equitable relief shall be in addition to, not
in lieu of, legal remedies, monetary damages or other available forms of relief.
 
9.      Governing Law: Jurisdiction and Venue. This Agreement, for all purposes,
shall be construed in accordance with the laws of the state of Colorado without
regard to conflicts of law principles. Any action or proceeding by either of the
parties to enforce this Agreement shall be brought only in a state or federal
court located in the state of Colorado. The parties hereby irrevocably submit to
the exclusive jurisdiction of such courts and waive the defense of inconvenient
forum to the maintenance of any such action or proceeding in such venue.
 
 
9

--------------------------------------------------------------------------------

 
10.      Entire Agreement. Unless specifically provided herein, this Agreement
contains all of the understandings and representations between the Executive and
the Company pertaining to the subject matter hereof and supersedes all prior and
contemporaneous understandings, agreements, representations and warranties, both
written and oral, with respect to such subject matter. The parties mutually
agree that the Agreement can be specifically enforced in court and can be cited
as evidence in legal proceedings alleging breach of the Agreement.
 
11.      Modification and Waiver. No provision of this Agreement may be amended
or modified unless such amendment or modification is agreed to in writing and
signed by the Executive and by the President of the Company. No waiver by either
of the parties of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by the other party hereto shall be
deemed a waiver of any similar or dissimilar provision or condition at the same
or any prior or subsequent time, nor shall the failure of or delay by either of
the parties in exercising any right, power or privilege hereunder operate as a
waiver thereof to preclude any other or further exercise thereof or the exercise
of any other such right, power or privilege.
 
12.      Severability. Should any provision of this Agreement be held by a court
of competent jurisdiction to be enforceable only if modified, or if any portion
of this Agreement shall be held as unenforceable and thus stricken, such holding
shall not affect the validity of the remainder of this Agreement, the balance of
which shall continue to be binding upon the parties with any such modification
to become a part hereof and treated as though originally set forth in this
Agreement.
 
The parties further agree that any such court is expressly authorized to modify
any such unenforceable provision of this Agreement in lieu of severing such
unenforceable provision from this Agreement in its entirety, whether by
rewriting the offending provision, deleting any or all of the offending
provision, adding additional language to this Agreement or by making such other
modifications as it deems warranted to carry out the intent and agreement of the
parties as embodied herein to the maximum extent permitted by law.
 
The parties expressly agree that this Agreement as so modified by the court
shall be binding upon and enforceable against each of them. In any event, should
one or more of the provisions of this Agreement be held to be invalid, illegal
or unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provisions hereof, and if such provision or
provisions are not modified as provided above, this Agreement shall be construed
as if such invalid, illegal or unenforceable provisions had not been set forth
herein.
 
13.      Captions. Captions and headings of the sections and paragraphs of this
Agreement are intended solely for convenience and no provision of this Agreement
is to be construed by reference to the caption or heading of any section or
paragraph.
 
 
10

--------------------------------------------------------------------------------

 
14.      Counterparts. This Agreement may be executed in separate counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
 
15.      Section 409A. This Agreement is intended to comply with Section 409A or
an exemption thereunder and shall be construed and administered in accordance
with Section 409A. Notwithstanding any other provision of this Agreement,
payments provided under this Agreement may only be made upon an event and in a
manner that complies with Section 409A or an applicable exemption. Any payments
under this Agreement that may be excluded from Section 409A either as separation
pay due to an involuntary separation from service or as a short-term deferral
shall be excluded from Section 409A to the maximum extent possible. For purposes
of Section 409A, each installment payment provided under this Agreement shall be
treated as a separate payment. Any payments to be made under this Agreement upon
a termination of employment shall only be made upon a “separation from service”
under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Executive on account of non-compliance with Section 409A.
 
Notwithstanding any other provision of this Agreement, if any payment or benefit
provided to the Executive in connection with his termination of employment is
determined to constitute “nonqualified deferred compensation” within the meaning
of Section 409A and the Executive is determined to be a “specified employee” as
defined in Section 409A(a)(2)(b)(i), then such payment or benefit shall not be
paid until the first payroll date to occur following the six-month anniversary
of the Termination Date (the “Specified Employee Payment Date”). The aggregate
of any payments that would otherwise have been paid before the Specified
Employee Payment Date shall be paid to the Executive in a lump sum on the
Specified Employee Payment Date and thereafer, any remaining payments shall be
paid without delay in accordance with their original schedule.
 
16.      Successors and Assigns. This Agreement is personal to the Executive and
shall not be assigned by the Executive. Any purported assignment by the
Executive shall be null and void from the initial date of the purported
assignment. The Company may assign this Agreement to any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business or assets of the Company. This
Agreement shall inure to the benefit of the Company and permitted successors and
assigns.
 
17.      Notice. Notices and all other communications provided for in this
Agreement shall be in writing and shall be delivered personally or sent by
registered or certified mail, return receipt requested, or by overnight carrier
to the parties at the addresses specified by the parties.
 
18.      Representations of the Executive. The Executive represents and warrants
to the Company that:
 
18.1        The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not conflict with or result in a
violation of, a breach of, or a default under any contract, agreement or
understanding to which he is a party or is otherwise bound.
 
18.2        The Executive’s acceptance of employment with the Company and the
performance of his duties hereunder will not violate any non-solicitation,
non-competition or other similar covenant or agreement of a prior employer.
 
 
11

--------------------------------------------------------------------------------

 
19.      Withholding. The Company shall have the right to withhold from any
amount payable hereunder any Federal, state and local taxes in order for the
Company to satisfy any withholding tax obligation it may have under any
applicable law or regulation.
 
20.      Survival. Upon the expiration or other termination of this Agreement,
the respective rights and obligations of the parties hereto shall survive such
expiration or other termination to the extent necessary to carry out the
intentions of the parties under this Agreement.
 
21.      Acknowledgment of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND
AGREES THAT he HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT he HAS HAD AN OPPORTUNITY
TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF his CHOICE BEFORE SIGNING THIS
AGREEMENT.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 

 
Recovery Energy, Inc.
     
By: /s/ A. Bradley Gabbard
Name: A. Bradley Gabbard
Title: President and Chief Financial Officer

 
EXECUTIVE
 
/s/ W. Phillip Marcum
W. Phillip Marcum

 
13

--------------------------------------------------------------------------------


 